DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/21 has been entered.
 	This communication responds to the amendment accompanying the foregoing RCE. The applicant has overcome only the double patenting issue, and the 35 USC 112 rejection.  However, applicant’s amendment has not yet satisfactorily overcome the prior art rejection. Refer to the aforementioned amendment for substance of applicant's rebuttal arguments and/or remarks. Therefore, the present claims are being non-finally rejected over the same art as composed infra on the written record: 

Election/Restrictions and Claim Disposition
Claims 24-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/24/20.
Claims 15-17, 21-23 and 29-31 are under examination; of which claims 15-17 and 21-23 are original and claims 29-31 were previously added; claim 20 has been cancelled; and claims 18-19 had been previously cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 21-23 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kokado et al 2015/0021518 in view of the abstract of the publication “Li4MeWO6 (Me=Ni, Mn, Co) as Positive Electrode Materials for Li-ion Batteries” by Kumakura et al (heretofore “Kumakura et al”).
As to claims 15-17 and 30-31:
Kokado et al disclose that it is known in the art to make a positive electrode active material for a non-aqueous electrolyte secondary battery comprising a lithium metal composite oxide powder mixed with lithium tungstate (i.e., thereby, comprising a composite material/composition) wherein the lithium metal composite oxide powder comprises LizNi1-x-yCoxMyO2 wherein 0.1≤x≤0.35, 0≤y≤0.35, 0.97≤z≤1.20, and M is an addition/doping element at least selected from Mn, Mg, Ti and Al (Abstract; 0026; 0030; 0039; 0050; 0057; Example 1). Kokado et al disclose the use of lithium tungstates (i.e., Li-W based compounds) such as Li4WO5, Li6W2O9, Li2WO4 (0032). Kokado et al teach the amount of lithium in the lithium metal composite oxide is 0.97-1.20 (0050). 
(Emphasis added[Symbol font/0xAE]) Further, Kokado et al show the interchangeable use of doping elements in the composition formed by the lithium metal composite oxide powder and lithium tungstate (i.e., Li-W based compounds) wherein the interchangeable doping element can be, inter alia, Mg (abstract; 0020; 0030; 0039; 0057; CLAIMS 1 & 5). More particularly, Kokado et al expressly teach that doping element/additive element M including Mg is added in order to improve battery characteristics such as cycle characteristics and output characteristics (0052). Thus, in this case, the teachings of Kokado et al directly teach and readily envision the interchangeable use of doping elements, inter alia, Mg in the lithium metal composite oxide powder and lithium tungstate (i.e., Li-W based compounds) components disclosed therein regardless of any particular lithium metal composite material. Succinctly stated, the teachings of Kokado et al directly teach and readily envision that doping element Mg is useful, beneficial and/or valuable for improving battery characteristics such as cycle characteristics and output characteristics independently of the particular lithium metal composite material. 
(emphasis added[Symbol font/0xAE]) With respect to the weight ratio of the second powderous lithium metal oxide to the first powderous lithium metal oxide: Kokado et al show in Example 1 the use of 0.19 g of lithium tungstate powder and 15 g of the lithium metal composite oxide (0117; EXAMPLE 1); in Example 2 the use of 0.57 g of lithium tungstate powder and 15 g of the lithium metal composite oxide (0123; EXAMPLE 2). For instance, in Example 1 the claimed weight ratio is 0.19g/15g=0.0127. Similarly, in Example 2 the claimed weight ratio is 0.57g/15g=0.038. Thus, Kokado et al directly teach the weight ratio of the second powderous lithium metal oxide to the first powderous lithium metal oxide is 0.0127 (see Example 1) or 0.038 (see Example 2), thereby satisfying the broadly claimed requirement of a weight ratio between 1/20 and 1/200 (i.e., 0.005-0.05). It is imperative to note that Kokado et al disclose a lithium tungstate-based material as the dopant or secondary active material. Consequently, Kokado et al satisfy the broadly claimed requirement of a weight ratio between 1/20 and 1/200 (i.e., 0.005-0.05), and show the claimed weight ratio with sufficient specificity. 

    PNG
    media_image1.png
    340
    386
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    122
    374
    media_image2.png
    Greyscale

As to claim 21:
Kokado et al disclose the lithium metal composite oxide powder has an average particle diameter of 0.1-10 µm (0045); and the second lithium-based material (i.e., lithium tungstate) has an average particle diameter of 0.1-10 µm (0045). Thus, Kokado et al satisfy the broadly claimed requirement of a ratio of the D50/D50 between 1/100 and 9/100 as the average particle diameter essentially encompasses the majority of the particle sizes within the D50 spectrum/magnitude. 
As to claim 22:
Kokado et al disclose coating the lithium metal composite oxide powder with the second lithium-based material (i.e., lithium tungstate) (i.e., particles of the second powder located on surfaces of the first powder particles)(0041-0042); and/or dispersing particles of the second lithium-based material (i.e., lithium tungstate) between particles of the lithium metal composite oxide powder (i.e., contacting particles of the second powder with the first powder particles on respective surfaces) (0043; 0045). 
As to claim 23:
Kokado et al disclose the amount of the second lithium-based material (tungsten in lithium tungstate) is 0.1-3.0 atom % with respect to the total number of atoms of nickel, cobalt and M which are contained in the lithium metal composite oxide powder (0028; 0031; 0048). Thus, Kokado et al satisfy the broadly claimed requirement of the amount of material. 
Kokado et al disclose a positive electrode active material according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific second lithium metal oxide powder having the formula LixWMyOz.


As to claims 15 and 29-31:
Kumakura et al disclose that it is known in the art to make a positive electrode material for Li-ion batteries comprising a positive active material composite containing Li4NiWO6 (see Abstract). 
Examiner’s note: (emphasis added[Symbol font/0xAE]) With respect to lithium metal oxide powder comprising Li4MgWO6, as discussed supra, note that Kokado et al show the interchangeable use of doping elements in the composition formed by the lithium metal composite oxide powder and lithium tungstate (i.e., Li-W based compounds) wherein the interchangeable doping element can be, inter alia, Mg (abstract; 0020; 0030; 0039; 0057; CLAIMS 1 & 5). More particularly, Kokado et al expressly teach that doping element/additive element M including Mg is added in order to improve battery characteristics such as cycle characteristics and output characteristics (0052). Thus, in this case, the teachings of Kokado et al directly teach and readily envision the interchangeable use of doping elements, inter alia, Mg in the lithium metal composite oxide powder and lithium tungstate components disclosed therein regardless of any particular lithium metal composite material. Succinctly stated, the teachings of Kokado et al directly teach and readily envision that doping element Mg is useful, beneficial and/or valuable for improving battery characteristics such as cycle characteristics and output characteristics independently of the particular lithium metal composite material. In view of the foregoing, it would be within the purview of a skilled artisan to arrive at the lithium metal oxide powder comprising Li4MgWO6 because Mg can be used as an interchangeable doping element which is useful, beneficial and/or valuable for improving battery characteristics such as cycle characteristics and output characteristics independently of the particular lithium metal composite material. Thus, it would be obvious to interchange the doping elements Ni and Mg in Kumakura et al’s positive active material composite containing Li4NiWO6 so as to obtain Li4MgWO6 in view of the interchangeable use of the doping element Mg as taught by Kokado et al. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific second lithium metal oxide powder having the formula LixWMyOz of Kokado et al as the second lithium metal oxide material because Kumakura et al teach that the specifically disclosed positive active electrode material (i.e., Li4NiWO6) can be used to improve rate performance of Li-ion batteries and to stabilize the crystal structure with divalent ions and to improve the diffusion of Li-ions during charge and discharge. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant's arguments filed 05/26/21 have been fully considered but they are not persuasive. 
With respect to applicant’s argument that the art of record fails to disclose the specific weight ratio of the second powderous lithium metal oxide to the first powderous lithium metal Example 1 the use of 0.19 g of lithium tungstate powder and 15 g of the lithium metal composite oxide (0117; EXAMPLE 1); and in Example 2 the use of 0.57 g of lithium tungstate powder and 15 g of the lithium metal composite oxide (0123; EXAMPLE 2). For instance, in Example 1 the claimed weight ratio is 0.19g/15g=0.0127. Similarly, in Example 2 the claimed weight ratio is 0.57g/15g=0.038. Thus, Kokado et al directly teach the weight ratio of the second powderous lithium metal oxide to the first powderous lithium metal oxide is 0.0127 (see Example 1) or 0.038 (see Example 2), thereby satisfying the broadly claimed requirement of a weight ratio between 1/20 and 1/200 (i.e., 0.005-0.05). It bears noting that Kokado et al disclose a lithium tungstate-based material as the dopant or secondary active material. Therefore, Kokado et al satisfy the broadly claimed requirement of a weight ratio between 1/20 and 1/200 (i.e., 0.005-0.05), and show the claimed weight ratio with sufficient specificity. 

    PNG
    media_image1.png
    340
    386
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    122
    374
    media_image2.png
    Greyscale

In response to applicant's argument that “Kumakara does not teach using Li4MeWO6 (Mc=Ni, Mn, Co) as a dopant, but as a main element replacement for the tranditional Li2MO3 cathode active material. Thus, in view of Kumakara, a person having ordinary skill in the art would not be motivated to use Li4MeWO6 (Mc=Ni, Mn, Co) as a dopant…[Thus]…the skilled artisan would have no expectation of success in replacing lithium tungstate from Kokado with Li4MeWO6 (Mc=Ni, Mn, Co) from Kumakara…”, applicant is kindly reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  (Emphasis supplied[Symbol font/0xAE]) Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is pointed out that the current grounds of rejection is based upon a prima-facie case of obviousness under Section 103 which permits or allows the combination(s) of prior art references. 
Furthermore, in response to applicant's argument that “Kumakara does not teach using Li4MeWO6 (Mc=Ni, Mn, Co) as a dopant, but as a main element replacement for the tranditional Li2MO3 cathode active material”, the fact that applicant has recognized another advantage or disadvantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the primary reference Kokado et al directly teach the weight ratio of the second powderous lithium metal oxide (the lithium tungstate-based material) to the first powderous lithium metal oxide is 0.0127 (see Example 1) or 0.038 (see Example 2), thereby satisfying the broadly claimed requirement of a weight ratio between 1/20 and 1/200 (i.e., 0.005-0.05). Consequently, Kokado et al satisfy the sufficient specificity. It is imperative to note that Kokado et al disclose a lithium tungstate-based material as the dopant or secondary active material, however, Kokado et al do not disclose the specific lithium tungstate-based material being Li4NiWO6. To remedy such deficiency, Kumakura et al was cited because it teaches that it is known in the art to make a positive electrode material for Li-ion batteries comprising a positive active material composite containing Li4NiWO6 (see Abstract). As previously mentioned, it is pointed out that the current ground of rejection is based upon a prima-facie case of obviousness under Section 103 which permits or allows the combination(s) of prior art references. As a result, applicant is also kindly reminded that he claimed invention must result in a structural or material/composition difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure/material (i.e., the positive electrode) is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

The following responses to applicant's arguments were presented in a prior office action(s), and are maintained herein to address some other applicant's arguments and/or for the reasons of record: 
With respect to original claims 15-17 and 21-23, applicant has made the allegation that “modifying Kokado in view of Kumakura does not render amended claim 15 obvious” because “Kumakura describes using Li4NiTeO6…”, thereby providing a discussion related to Li4NiTeO6 per se which is not claimed at all. Thus, insofar applicant’s arguments be related to Li4NiTeO6, it should be noted that they are irrelevant and meritless as the present claims are not directed to Li4NiTeO6. Thus, applicant’s arguments are not commensurate in scope with the presently claimed subject matter. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Li4NiTeO6” and all the applicant’s argument related thereto) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nonetheless, applicant has admitted on the written record the beneficial use of tungsten (W) in a Li4MWO6 material, for example, “Kumakura states that tungsten is often used as a dopant for positive electrode materials to improve rate performance of Li ion batteries etc. (as in Kokado)” and “...Li4MWO6 (Me=Ni, Mn, Co) expecting hexavalent W ions to stabilize the crystal structure with divalent ions and to improve the diffusion of Li ions during charge and discharge” (see 1st full paragraph on page 6 of the 02/23/21 amendment): 

    PNG
    media_image3.png
    264
    788
    media_image3.png
    Greyscale

In response to applicant's argument that “has not been popular as a main element building framework because of its heaviness, cost and electrochemical inactivity”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regard to applicant’s argument that “Kumakara does not teach or suggest using the described Li4MWO6 (Me=Ni, Mn, Co) as a secondary powder to improve performance of a first powder”, it is vehemently pointed out that such a limitation is nowhere recited in the present claims, let alone, any amount of material (i.e., weight/mass percent) related thereto so as to positively recite that the first powderous lithium metal oxide is present in a greater amount than the second powderous lithium metal oxide such that the second powderous lithium metal oxide is, indeed and unambiguously, a dopant component and/or does not constitute the main element of the cathode active material. Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies [i.e., “using the described Li4MWO6 (Me=Ni, Mn, Co) as a secondary powder to improve performance of a first powder”, or more particularly any amount of material (i.e., weight/mass percent) related thereto] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s argument are not reflective of claimed subject matter. If applicant desires to have 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant is kindly reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). However, the posture of the applicant (i.e., as to the “would not be motivated” statement or “no motivation”) is not clearly understood because, as set forth supra, applicant has admitted on the written record the beneficial use of tungsten (W) in a Li4MWO6 material, for example, “Kumakura states that tungsten is often used as a dopant for positive electrode materials to improve rate performance of Li ion batteries etc. (as in Kokado)” and “...Li4MWO6 (Me=Ni, Mn, Co) expecting hexavalent W ions to stabilize the crystal structure with divalent ions and to improve the diffusion of Li ions during charge and discharge” (see 1st full paragraph on page 6 of the 02/23/21 amendment): 

    PNG
    media_image3.png
    264
    788
    media_image3.png
    Greyscale

Once again, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding applicant’s argument that “There is no evidence to suggest that Li4MWO6 (Me=Ni, Mn, Co) would work well, or at all as a dopant in the more traditional active material structure”, once more, the posture of the applicant is not clearly understood because, as set forth supra, applicant has admitted on the written record the beneficial use of tungsten (W) in a Li4MWO6 material, for example, “Kumakura states that tungsten is often used as a dopant for positive electrode materials to improve rate performance of Li ion batteries etc. (as in Kokado)” and “...Li4MWO6 (Me=Ni, Mn, Co) expecting hexavalent W ions to stabilize the crystal structure with divalent ions and to improve the diffusion of Li ions during charge and discharge” (see 1st full paragraph on page 6 of the 02/23/21 amendment): 

    PNG
    media_image3.png
    264
    788
    media_image3.png
    Greyscale

Moreover, the examiner also asserts that it is not enough that applicant's representative personally believes that “There is no evidence to suggest that Li4MWO6 (Me=Ni, Mn, Co) would work well, or at all as a dopant in the more traditional active material structure”. That is to say, factual evidence that is required to rebut a prima facie case of inherent anticipation or obviousness (See MPEP 716.01 and 2145: Consideration of Applicant's Rebuttal Arguments). Put differently, a statement or argument by the attorney is not factual evidence. (See MPEP 716.01 and 2145 Consideration of Applicant's Rebuttal Arguments). In short, applicant's position on that point rests entirely upon unsupported attorney argument. In re Geisler, 116 F.3d at 1471 (argument of counsel cannot take the place of evidence). Stated differently, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
With respect to new claims 30-31 calling for the lithium metal oxide powder comprising Li4MgWO6, as discussed supra, note that Kokado et al show the interchangeable use of doping elements in the composition formed by the lithium metal composite oxide powder and lithium tungstate (i.e., Li-W based compounds) wherein the interchangeable doping element can be, inter alia, Mg (abstract; 0020; 0030; 0039; 0057; CLAIMS 1 & 5). More particularly, Kokado et al expressly teach that doping element/additive element M including Mg is added in order to improve battery characteristics such as cycle characteristics and output characteristics (0052). Thus, in this case, the teachings of Kokado et al directly teach and readily envision the interchangeable use of doping elements, inter alia, Mg in the lithium metal composite oxide powder and lithium tungstate components disclosed therein regardless of any particular lithium metal composite material. Succinctly stated, the teachings of Kokado et al directly teach and readily envision that doping element Mg is useful, beneficial and/or valuable for improving battery characteristics such as cycle characteristics and output characteristics independently of Li4MgWO6 because Mg can be used as an interchangeable doping element which is useful, beneficial and/or valuable for improving battery characteristics such as cycle characteristics and output characteristics independently of the particular lithium metal composite material. Thus, it would be obvious to interchange the doping elements Ni and Mg in Kumakura et al’s positive active material composite containing Li4NiWO6 so as to be able to obtain Li4MgWO6 in view of the interchangeable use of the doping element Mg as taught by Kokado et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727